Citation Nr: 1413784	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  06-07 045	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from July 25, 2006 to April 4, 2007, from June 1, 2007 to November 25, 2007, and from January 1, 2008 to April 18, 2010 for service-connected residuals of right knee total arthroplasty (right knee disorder).

2.  Entitlement to an initial evaluation in excess of 10 percent from September 29, 2003 to May 23, 2007 and in excess of 20 percent from July 1, 2007 to November 2, 2010 for service-connected residuals of left knee total arthroplasty (left knee disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran had active duty for training (ACTDUTRA) from January 22, 1987 to May 8, 1987.  He also served with the Ohio National Guard.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the claims of entitlement to: an initial evaluation in excess of 10 percent from July 25, 2006 to April 4, 2007, from June 1, 2007 to November 25, 2007, and from January 1, 2008 to April 18, 2010 for service-connected residuals of right knee total arthroplasty (right knee disorder); and an initial evaluation in excess of 10 percent from September 29, 2003 to May 23, 2007 and in excess of 20 percent from July 1, 2007 to November 2, 2010 for service-connected residuals of left knee total arthroplasty (left knee disorder).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the Board vacates the portion of the April 2012 Board decision that denied: entitlement to an initial evaluation in excess of 10 percent from July 25, 2006 to April 4, 2007, from June 1, 2007 to November 25, 2007, and from January 1, 2008 to April 18, 2010 for service-connected residuals of right knee total arthroplasty; and entitlement to an initial evaluation in excess of 10 percent from September 29, 2003 to May 23, 2007 and in excess of 20 percent from July 1, 2007 to November 2, 2010 for service-connected residuals of left knee total arthroplasty.  The remainder of the April 2012 Board decision remains undisturbed. 





	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


